                  Case 20-10343-LSS             Doc 5584        Filed 07/14/21         Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY
                            COURT FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                Jointly Administered
                              Debtors.
                                                                RE: 5417

                  CERTIFICATE OF NO OBJECTION REGARDING THE FIFTH
                INTERIM FEE APPLICATION OF KRAMER LEVIN NAFTALIS &
                  FRANKEL LLP FOR ALLOWANCE OF COMPENSATION FOR
                      PROFESSIONAL SERVICES RENDERED AND FOR
                 REIMBURSEMENT OF ACTUAL AND NECESSARY EXPENSES
                 INCURRED AS COUNSEL TO THE OFFICIAL COMMITTEE OF
                UNSECURED CREDITORS OF BOY SCOUTS OF AMERICA AND
                       DELAWARE BSA, LLC, FOR THE PERIOD FROM
                FEBRUARY 1, 2021 THROUGH AND INCLUDING APRIL 30, 2021

             The undersigned hereby certifies that, as of the date hereof, Kramer Levin Naftalis &

Frankel LLP (“Kramer Levin”) has received no answer, objection or other responsive pleading

to the Fifth Interim Fee Application of Kramer Levin Naftalis & Frankel LLP for Allowance of

Compensation for Professional Services Rendered and for Reimbursement of Actual and

Necessary Expenses Incurred as Counsel to the Official Committee of Unsecured Creditors of

Boy Scouts of America and Delaware BSA, LLC, for the Period from February 1, 2021 through

and including April 30, 2021 (“Application”; D.I. 5417) filed on June 25, 2021. The undersigned

further certifies that he has reviewed the Court’s docket in these cases and no answer, objection

or other responsive pleading to the Application appears thereon. Pursuant to the notice of




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
             Case 20-10343-LSS         Doc 5584     Filed 07/14/21     Page 2 of 2




Application, objections or responses to the Application were to be filed and served no later than

July 9, 2021, at 4:00 p.m.




Dated: July 14, 2021                                Respectfully Submitted

                                                    REED SMITH LLP
                                               By: /s/ Mark W. Eckard
                                                    Kurt F. Gwynne (No. 3951)
                                                    Mark W. Eckard (No. 4542)
                                                    1201 Market Street, Suite 1500
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 778-7500
                                                    Facsimile: (302) 778-7575
                                                    E-mail: kgwynne@reedsmith.com
                                                    E-mail: meckard@reedsmith.com
                                                                        -and-
                                                    KRAMER LEVIN NAFTALIS &
                                                    FRANKEL LLP
                                                    Thomas Moers Mayer, Esquire
                                                    Rachael Ringer, Esquire
                                                    Jennifer R. Sharret, Esquire
                                                    Megan M. Wasson, Esquire
                                                    177 Avenue of the Americas
                                                    New York, NY 10036
                                                    Telephone: (212) 715-9100
                                                    Facsimile: (212) 715-8000
                                                    E-mail: tmayer@kramerlevin.com
                                                    E-mail: rringer@kramerlevin.com
                                                    E-mail: jsharret@kramerlevin.com
                                                    E-mail: mwasson@kramerlevin.com

                                                    Counsel to the Official Committee of
                                                    Unsecured Creditors
